The majority's decision that the jury could not have found that the use of the car by Tweedy was "in the execution of her [the named defendant's] business," or that it constituted "doing anything in her behalf," is determinative of its conclusion that she is not liable upon this record. It is my opinion that the jury were warranted in finding to the contrary, thus rendering the defendant liable, and that there is no error.
As appears from the Adomaitis and Whiteman cases, *Page 193 
which the majority opinion relies upon in support of its conclusion, "business" as used in this connection may well mean no more than an act "to promote legitimate and important interests" of the defendant owner. Nor can it be said that one engaged in such an act was "not doing anything in her behalf." It is true, as is pointed out in those decisions, that in the ordinary case of an owner permitting another to use his car to carry out some purpose solely of such other, the latter's feeling of appreciation which may result is insufficient to render his use of the car one for the benefit of the owner in the sense under consideration. The situation presented by this record, however, is not the ordinary case, and something more than any possible feeling of appreciation on Tweedy's part was involved.
The jury could properly have found these facts: Mrs. Gregg was a fond mother, determined to see to it that Donald, her youngest son, during his four years at Yale had and used to the full all of the accouterments enjoyed by his fraternity brothers and other associates. These included an automobile to drive back and forth from New Haven to his home in Montclair, New Jersey, to use for week-end excursions to New York and for transportation for other purposes of student activity or pleasure, and, when he deemed it compatible with his social standing among his fellows, to loan to them, as they might apparently loan theirs to him, upon payment of the "customary" $1 fee for gasoline and oil. In short, she provided the car for him to use carte blanche.
The case of Ackerson v. Jennings Co., Inc.,107 Conn. 393, 140 A. 760, on its facts affording the basis of liability, is more nearly analogous to the one before us than any other decided by this court. There, the general manager of the defendant's automobile business *Page 194 
invited its employees to attend a dinner given at his expense, as a token of his appreciation of their services. At the dinner he urged the desirability of closer relations between them and himself. On the way home, the plaintiff's intestate was killed as a result of the negligent operation of the defendant's car, which was being used to transport them, by one of the guests. We held that the jury might reasonably have concluded that the dinner was intended principally, if not wholly, to promote the defendant's interests by fostering harmony, cooperation and good will; that in arranging it the manager was acting within the implied, or at least the apparent, scope of his authority; and that therefore it was immaterial whether it was given with the actual authority or consent of the defendant or would have been approved or ratified by it but for the unfortunate termination. In the instant case the jury reasonably could have found that the son, Donald, in loaning the car to Tweedy was doing something to increase his popularity and social standing among his fellow students, and by this means contributing to the success of his activities as an undergraduate; that the defendant intended and was anxious that he enjoy whatever advantage might accrue to him by such conduct and the use of the car which it involved; that to her mind this would be of benefit to him and so to her; that it afforded gratification of her desire, pride and ambition; and that therefore it was doing something "to promote [her] interests" within the ratio decidendi of the Ackerson case. As stated in the Whiteman case, the jury could have found it was "to promote legitimate and [to her at least] important interests of the defendant." To paraphrase, "The authority for Donald to act in this matter may have been express, or it may have arisen by implication from all the attendant circumstances. The act must have been *Page 195 
performed by the son in pursuance of the undertaking authorized by the defendant before the latter could have been held liable." Carrier v. Donovan, 88 Conn. 37,40, 89 A. 894.
It is my conclusion that the jury, without taking "account of indefinite considerations" or giving undue weight to "motives" which were not only "possible" but probable, could have found that under the second ground just quoted the use of the car by Tweedy was "in the execution of [the defendant's] business" and was something done "in her behalf"; in short, that it was a carrying out of the very purpose for which she maintained the car. Under the circumstances, applying the principles of law recited in the opinion, it is my judgment that this court should not hold as a matter of law that Tweedy was not Mrs. Gregg's agent. Furthermore, in my judgment the court's charge to the jury was correct. I therefore conclude that there is no error.